                     Case 20-32631 Document 177 Filed in TXSB on 05/29/20 Page 1 of 1




              APPEARANCE SHEET FOR HEARING BEFORE
                          JUDGE ISGUR
                      Friday, May 29, 2020
First Name     Last Name           Firm Name                   Client Name

Ben            Finestone           Quinn Emanuel               Debtor--Ultra Resources, Inc.
                                   Quinn Emanuel Urquhart &
Benjamin I.    Finestone           Sullivan, LLP               Debtors
Elizabeth      Freeman             Jackson Walker, LLP         Debtors
Kenneth        Irvin               Sidley Austin LLP           Rockies Express Pipeline LLC
Rick           Kincheloe           USAO/SDTX                   FERC/United States
David R.       Seligman            Kirkland & Ellis, LLP       Debtors
David          Seligman            Kirkland & Ellis LLP        Debtors
                                   Federal Energy Regulatory
John           Shepherd            Commission                  Federal Energy Regulatory Commission
Brad           Weiland             Kirkland & Ellis, LLP       Debtors
